Citation Nr: 1539938	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-00 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a stomach disability.

3.  Entitlement to service connection for a cardiovascular disability.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for a disability manifested by unusual hair loss.

7.  Entitlement to service connection for a disability manifested by chemical sensitivities.

8.  Entitlement to service connection for a skin disability.
9.  Entitlement to a compensable rating for right ear hearing loss.

10.  Entitlement to a rating in excess of 40 percent for a traumatic brain injury (TBI).

11.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).

12.  Whether new and material evidence has been received to reopen a claim of service connection for a right leg disability.

13.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

14.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disability.

15.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by neurological symptoms of numbness and tingling in the limbs.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty December 1990 to June 1991, with additional periods of National Guard service, including a period of active duty for training from October 1987 to March 1988.  The issues of whether new and material evidence has been received to reopen claims of service connection for an acquired psychiatric disability and for a right leg disability are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

While those issue have clearly been certified by the RO as on appeal in this case, the Board further finds that the remaining issues listed on the title pages are also pending in appellate status (despite not being recognized as such by the RO).  A November 2012 rating decision denied service connection for left ear hearing loss,  stomach, cardiovascular, and skin disabilities, chronic fatigue syndrome, fibromyalgia, and disabilities manifested by unusual hair loss and chemical sensitivities; denied entitlement to a compensable rating for right ear hearing loss; and denied to reopen claims of service connection for back and respiratory disabilities, and a disability manifested by neurological symptoms of numbness and tingling in the limbs.  A July 2013 rating decision granted service connection for a TBI and denied entitlement to a TDIU.  The Veteran filed timely notices of disagreement with those issues and perfected his appeal with respect to all issues in March 2014.  Accordingly, the Board finds that these issues are in appellate status and are properly before the Board at this time.

The Veteran was previously represented by a private attorney, but during the pendency of the appeals, the attorney's accreditation to represent claimants before the VA was cancelled, effective August 8, 2014.  See 38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.633 (2015). The Veteran was notified of this in a September 2014 letter and was offered the chance to appoint a new representative. As he did not respond within 30 days, it is assumed that he wishes to represent himself.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board notes that August 2013 VA correspondence informed the Veteran of his right to request an optional Board hearing within 30 days with respect to his claim to reopen claims of entitlement to service connection for an acquired psychiatric disability and for a right leg disability.  No response was received.

With respect to his remaining claims, the Veteran requested a Board hearing at the local VA office in his March 2014 VA Form 9, substantive appeals.  The Board has determined that he is entitled to such hearing, but there has been no action on his requests and no indication that he has since withdrawn these requests.  Because Travel Board hearings (as well as videoconference hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.  As his claim to reopen claims of entitlement to service connection for an acquired psychiatric disability and for a right leg disability are inextricably intertwined with several of the other claims on appeal, they must also be remanded.

Accordingly, the case is REMANDED for the following:

The RO should schedule the Veteran for a Travel Board hearing (or a videoconference hearing in the alternative if he so desires) at the RO for all issues on appeal. The case should thereafter be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




